DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binal et al. (US 2020/0174753) in view of Klopfenstein et al. (US 2021/0272687).
Referring to Claim 1, Binal teaches a method in a media receiver device for establishing a wireless connection between the media receiver device (see soundbar 100 of fig. 3) and a media player device (see PED 308 of fig. 3), the method comprising:
causing a one-time pairing code to be displayed (see 402 of fig. 4 which shows the soundbar displaying a pairing code and paragraph 138 which shows the pairing code randomly generated, displayed for a predetermined time, and only used by one device which makes the pairing code a one-time pairing code);
wirelessly receiving from the media player device a wireless connection solicitation having contents (see 406 of fig. 4 which shows the PED transmitting a request to the soundbar which includes the N-digit random number which is the pairing code);
in response to the receiving, determining whether the contents reflect the one-time pairing code (see 408 of fig. 4 which shows the soundbar comparing the received random number with the stored/displayed random number to see if they match); and
in response to determining that the contents reflect the one-time pairing code, establishing the wireless connection between the media receiver device and the media player device (see 410 of fig. 4 which shows BT communications established between PED and soundbar as a result of the random numbers matching).
Binal does not teach enrolling the established connection between the media receiver device and the media player device by persistently saving state on the media receiver device, the media player device, or both. Klopfenstein teaches enrolling the established connection between the media receiver device and the media player device (see paragraph 84 which shows software downloaded from the medical device while the connection is established which includes images to be displayed which is media information) by persistently saving state on the media receiver device, the media player device, or both (see paragraph 12 which shows regularly updated software which means new software downloaded and saved onto the device on a regular basis which equates to persistently saving state). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Klopfenstein to the device of Binal in order to better enhance user operations by keeping the user with the most recent software.
Referring to Claim 7, Binal teaches one or more instances of non-transitory computer-readable media collectively having contents configured to cause a first device to perform a method for establishing a wireless connection between the first device (see PED 308 of fig. 3) and a second device (see soundbar 100 of fig. 3), the method comprising:
receiving user input specifying a pairing code (see paragraph 134 which shows a user entering a N-digit code shown in a display 304 of soundbar);
generating a wireless connection solicitation message having contents based on the pairing code (see paragraph 146 which shows the PED device generating a request for join meeting which includes the identifier and the N-digit code entered by user);
wirelessly transmitting the generated wireless connection solicitation message for receipt by the second device (see 406 of fig. 4 which shows the PED transmitting a request to the soundbar which includes the N-digit random number which is the pairing code); and
exchanging additional wireless messages with the second device to establish the wireless connection between the first and second devices (see 410 of fig. 4 which shows BT communications established between PED and soundbar as a result of the random numbers matching).
Binal does not teach enrolling the established connection between the first and second devices by persistently saving state on the first device, the second device, or both. Klopfenstein teaches enrolling the established connection between the first and second devices (see paragraph 84 which shows software downloaded from the medical device while the connection is established which includes images to be displayed which is media information) by persistently saving state on the first device, the second device, or both (see paragraph 12 which shows regularly updated software which means new software downloaded and saved onto the device on a regular basis which equates to persistently saving state). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Klopfenstein to the device of Binal in order to better enhance user operations by keeping the user with the most recent software.
Referring to Claim 15, Binal teaches a system for establishing a wireless connection, comprising:
a first device having a wireless communication module (see soundbar 100 of fig. 3), the first device adapted to:
generate a pairing code (paragraph 138 which shows the pairing code randomly generated);
cause display of the pairing code (see 402 of fig. 4 which shows the soundbar displaying a pairing code);
wirelessly receive from a second device having a wireless communication module (see PED 308 of fig. 3) a wireless connection message solicitation having contents (see 406 of fig. 4 which shows the PED transmitting a request to the soundbar which includes the N-digit random number which is the pairing code);
in response to the receiving, determine whether the contents reflect the generated pairing code (see 406 of fig. 4 which shows the PED transmitting a request to the soundbar which includes the N-digit random number which is the pairing code); and
in response to determining that the contents reflect the one-time pairing code (see paragraph 138 which shows the pairing code randomly generated, displayed for a predetermined time, and only used by one device which makes the pairing code a one-time pairing code), establish the wireless connection between the first and second devices (see 410 of fig. 4 which shows BT communications established between PED and soundbar as a result of the random numbers matching).
Binal does not teach enrolling the established connection between the first and second devices by persistently saving state on the first device, the second device, or both. Klopfenstein teaches enrolling the established connection between the first and second devices (see paragraph 84 which shows software downloaded from the medical device while the connection is established which includes images to be displayed which is media information) by persistently saving state on the first device, the second device, or both (see paragraph 12 which shows regularly updated software which means new software downloaded and saved onto the device on a regular basis which equates to persistently saving state). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Klopfenstein to the device of Binal in order to better enhance user operations by keeping the user with the most recent software.
Referring to Claim 4, Binal also teaches dynamically generating the displayed one-time pairing code (see paragraph 138 which shows the pairing code constantly regenerated).
Referring to Claim 5, Binal also teaches the one-time pairing code to be displayed on a media display device (see 304 of fig. 3) connected to the media receiver by a wired connection (see receiver 112 of fig. 3 connected by wire to display 304 by way of processor).
Referring to Claim 8, Binal also teaches the pairing code specified by the received user input was displayed under the control of the second device (see paragraph 138 which shows the soundbar displaying a pairing code).
Referring to Claim 9, Binal also teaches the pairing code specified by the received user input was generated by the second device (see paragraph 138 which shows the soundbar generating the pairing code).
Referring to Claim 12, Binal also teaches the first and second devices as media devices (see paragraph 119 which shows the soundbar including a high definition multimedia interface and paragraph 140 which shows smartphones which are well known in the art as media devices).
Referring to Claim 14, Binal also teaches the first device as a general-purpose portable device having an integrated display (see paragraph 140 which shows smartphones which are known in the art as a portable device with an integrated display).
Referring to Claim 16, Binal also teaches the second device, adapted to:
receive user input specifying the pairing code displayed by the first device (see paragraph 134 which shows a user entering a N-digit code shown in a display 304 of soundbar);
generate a wireless connection solicitation message having contents based on the pairing code (see paragraph 146 which shows the PED device generating a request for join meeting which includes the identifier and the N-digit code entered by user); and
wirelessly transmit the generated wireless connection solicitation message for receipt by the second device (see 406 of fig. 4 which shows the PED transmitting a request to the soundbar which includes the N-digit random number which is the pairing code).
Referring to Claim 17, Binal also teaches the first device is further adapted to exchange data with the second device via the established wireless connection (see 410 of fig. 4 which shows BT communications established between PED and soundbar as a result of the random numbers matching).
Referring to Claim 18, Binal also teaches the first device’s wireless communication module is integrated into the first device (see paragraph 140 which shows smartphones which are known in the art to have a wireless communication module integrated within).
Referring to Claim 19, Binal also teaches the first device’s wireless communication module is connected to the first device via a wired connection (see paragraph 140 which shows smartphones which are known in the art to have a wireless communication module wired within).
Referring to Claim 20, Binal also teaches the second device is a general-purpose portable device having an integrated display (see receiver 112 of fig. 3 connected by wire to display 304 by way of processor).
Referring to Claims 2 and 10, Binal does not teach using the established connection to transfer software from the second device to the first device suitable for installation on the first device. Klopfenstein teaches using the established connection to transfer software from the second device to the first device suitable for installation on the first device (see paragraph 84 which shows a software application downloaded and installed onto smartphone 12 (fig. 2) from medical device controller 4 by way of Bluetooth). (A skilled artisan would be able to modify the devices in Binal in order to perform the concept of sending a software application from the soundbar to the smartphone by short range communication which is taught in Klopfenstein). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Klopfenstein to the device of Binal in order to better provide a user with updated software controls to better operate the devices.
Referring to Claim 13, Klopfenstein also teaches the first and second devices as mesh network components (see fig. 4 which shows multiple medical device controllers 4 connected to a local server (paragraph 105 showing local network) which shows interconnecting nodes which defines a mesh network). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Klopfenstein to the device of Binal in order to better enhance user operations by making more objects accessible by communication to a user.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binal and Klopfenstein and further in view of Gordon et al. (US 2019/0361694).
Referring to Claim 6, Binal teaches the one-time pairing code to be displayed on a display device integrated into a portable device connected to the media receiver (see receiver 112 of fig. 3 connected to display 304 by way of processor where the display is a M-digit display which displays the pairing code). The combination of Binal and Klopfenstein does not teach a display connected to a media receiver by a wireless connection. Gordon teaches a display connected to a media receiver by a wireless connection (see paragraph 989 which shows a television (display) connected to a set top box (media receiver) by short range communication). (A skilled artisan would be able to modify the soundbar in Binal in order to perform the concept of communicating a detachable display unit which is taught in Gordon). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Gordon to the modified device of Binal and Klopfenstein in order to increase user convenience my making a pairing code more accessible to a user in the area.

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive.
The applicant argued that Klopfenstein does not teach “enrolling the established connection between the media receiver device and the media player device by persistently saving state on the media receiver device, the media player device, or both”.
	The applicant further argued that the medical device controller is not a media receiver device. Paragraph 84 of Klopfenstein shows the medical device controller as the media receiver device and the consumer electronic device as the media player device. Paragraph 84 shows the consumer electronic device downloading software from the medical device controller which clearly proves an established connection between the consumer electronic device and the medical device controller. Furthermore, paragraph 84 shows that the software transferred from the medical device controller to the consumer electronic device includes images, and images are known in the art to be media information. The above statements in addition to the examiners reiteration that a skilled artisan would be able to modify the devices in Binal in order to perform the concept of sending a software application from the soundbar to the smartphone by short range communication which is taught in Klopfenstein shows that the medical device controller of Klopfenstein can indeed be a media receiver device.
	The applicant also further argued that Klopfenstein does not teach persistently saving state. Firstly, the terms “persistently saving state” are not taught or presented anywhere in the applicant’s specification. As a matter of fact, there is no mention of “saving” anything, much less “persistently saving state”. Therefore, the examiner refers to a general definition of the term as known in the art, and the general definition of the term equates to what is presented in paragraph 12 of Klopfenstein. Paragraph 12 shows regularly updated software which means new software downloaded and saved onto the device on a regular basis which equates to persistently saving state. For the above reasons, Klopfenstein does indeed teach persistently saving state.
	The applicant argued that it would not have been obvious to provide the teachings of Klopfenstein to the device of Binal, further arguing that the soundbar of Binal does not have any updated software controls for the PED. The regularly updated random number that the soundbar generates and transfers, whether it is by display or by wireless transmission equates to updated software to therefore, Binal does teach updated software controls for the PED. Even if that were not the case, applying the updated software controls from Klopfenstein to the soundbar of Binal would not affect the operability of the soundbar, but would actually improve the device of Binal by keeping the devices of Binal updated with the latest software.
For the above reasons, Binal and Klopfenstein are properly combined and properly teach all the limitations stated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648